Case: 17-10447       Document: 00514397942         Page: 1     Date Filed: 03/22/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                       No. 17-10447
                                                                                  Fifth Circuit

                                                                                FILED
                                                                           March 22, 2018

BRIANNA PARKER,                                                            Lyle W. Cayce
                                                                                Clerk
               Plaintiff - Appellant

v.

BILL MELTON TRUCKING, INCORPORATED; FRANKIE THACKER, as
the Representative of the Estate of Charles Edward Thacker; TRIPLE E
BROKERAGE, INCORPORATED; DARR EQUIPMENT COMPANY,

               Defendants - Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CV-2528


Before BARKSDALE, DENNIS, and ELROD, Circuit Judges.
PER CURIAM:*
       Although a jury returned a verdict for Brianna Parker in her negligence
action against, inter alia, Bill Melton Trucking, Inc., Parker challenges the
district court’s: granting Darr Equipment Co. and Triple E Brokerage, Inc.’s,
motions to dismiss; denying her motion for new trial based on, inter alia,
attorney misconduct; and denying her post-verdict motions for judgment as a


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 17-10447   Document: 00514397942   Page: 2   Date Filed: 03/22/2018



                              No. 17-10447
matter of law, including for future medical expenses. Having reviewed the
briefs and pertinent parts of the record, and heard oral argument, the
judgment is AFFIRMED.




                                    2
    Case: 17-10447     Document: 00514397942      Page: 3    Date Filed: 03/22/2018



                                  No. 17-10447
JENNIFER WALKER ELROD, Circuit Judge, concurring:
      I concur in the panel opinion but write separately to note that some of
the issues on appeal in this case arise because the jury verdict form did not
include separate answer lines for each element of damages. Both parties
requested that the court include answer lines for the separate damages
elements, as is consistent with the Texas Pattern Jury Charges. Texas Pattern
Jury Charges–General Negligence § 28.3 (2016 ed.). This is a diversity case,
and in Texas state courts it can be reversible error to not include separate
damages categories in the jury charge. See Harris County v. Smith, 96 S.W.3d
230, 234 (Tex. 2002). While it is not mandatory to follow Texas procedural
rules in issuing a jury charge, a jury verdict with separate damages categories
would have been helpful to the court’s review. See Broad. Satellite Int’l, Inc. v.
Nat’l Dig. Television Ctr., Inc., 323 F.3d 339, 347 (5th Cir. 2003) (“In a diversity
case, the substance of jury charges is governed by state law, but the form or
manner of giving the instruction is controlled by federal law.”). Nonetheless,
the fact that the damages are not apportioned here does not affect the outcome
of the case.




                                         3